Name: Commission Regulation (EEC) No 2201/88 of 22 July 1988 amending Regulation (EEC) No 2321/86 laying down detailed rules for the application of Council Regulation (EEC) No 1366/86 fixing compensation for the definitive discontinuation of milk production
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 7. 88 Official Journal of the European Communities No L 195/53 COMMISSION REGULATION (EEC) No 2201/88 of 22 July 1988 amending Regulation (EEC) No 2321 /86 laying down detailed rules for the application of Council Regulation (EEC) No 1366/86 fixing compensation for the definitive discontinuation of milk production Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive discontinuation of milk production ('), as last amended by Regulation (EEC) No 841 /88 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2321 /86 (3), as last amended by Regulation (EEC) No 3862/87 (4), lays down detailed rules for the application of Regulation (EEC) No 1336/86 as regards compensation for the definitive discontinuation of milk production ; whereas Article 3 ( 1 ) thereof lays down the dates by which the competent authority is to notify the producers concerned as to whether their applications have been accepted or not ; whereas certain Member States are experiencing, in respect also of the second period of application of the discontinuation arrangements, administrative difficulties in complying with the date laid down ; whereas account should be taken of those difficulties and applications ­ submitted should be accepted until 14 March 1988 ; whereas the date of the first payment of the compensation for the second year of application should be extended accordingly ; Article 1 Regulation (EEC) No 2321 /86 is hereby amended as follows : 1 . in Article 3 ( 1 ), '31 January 1988 ' is replaced by ' 14 March 1988 '; 2. in the second subparagraph of Article 4 ( 1 ), '30 June 1988 ' is replaced by '31 August 1988'; 3 . in the second indent of Article 6, '31 January 1988' in replaced by ' 14 March 1988 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119, 8 . 5. 1986, p. 21 . (2) OJ No L 87, 31 . 3 . 1988 , p. 3 . (3) OJ No L 202, 25. 7. 1986, p. 13 . (4) OJ No L 363, 23 . 12 . 1987, p . 33 .